Title: To Thomas Jefferson from William Short, 15 May 1792
From: Short, William
To: Jefferson, Thomas


          
            Dear Sir
            Paris May. 15. 1792
          
          I recieved on the 7th. inst. by Mr. Morris from London your private letter of Jan. 28 accompanying that of the 23d. of the same month public. I am now in the confusion of a precipitate though final departure from this place and write to you now for the last time from hence. I am particularly anxious that you should not attribute to me the length of time between the confirmation of the Senate of my nomination to the Hague and that of my departure from hence, and therefore beg  you to lose a moment in observing the stages through which this business has gone. On the 14th. of Febry. I learned from Mr. Morris my nomination. On the 18th. of the same month I recd. your letter of Jan. 10. informing me of the Senate having not then confirmed it. From that time I never heard a tittle from you until the 7th. inst. Thus I had only that kind of knowlege which left every thing uncertain. Still taking it for granted the confirmation would follow, and that I might remain here as short a time as possible where I appeared to all those with whom I had formerly lived, in an humiliating position from the ideas they had taken up, I begun by purchasing a carriage proper for the Hague. I soon after learned from Mr. Morris, and the gazettes that I was first to go to Madrid. The carriage not being proper for that journey I sold it that I might not be embarassed with it here. Having thus made a false step I determined not to make another until I shd. be certain what I was to do. I afterwards learned it was uncertain when I was to go to Madrid. In this anxious, and doubting posture I remained until the 7th. inst. expecting daily for two months past to be relieved by a friendly line from you. In this situation I could not but reflect often from how long an anxiety one may sometimes be relieved by a short letter from a friend which it wd. require a few minutes only to write. Such an one sent by Duplicates if written on the 16th. of Janry. wd. probably have arrived here a few days after yours of the 10th. of Janry. viz. on the 18th. of febry. and nearly three long, painful and anxious months before yours of Janry. 23, during which time I was put to the torture every day by questions relative to the subject, by expressions of astonishment at my learning nothing from my friends in America, and by the humiliation of learning the little I knew from others here or in England who were more early informed by indifferent people or the public prints. Immediately on recieving your letter on the 7th. inst. I begun with all the haste in my power having my books packed up, which takes up time, some having been then with the binder, I have only ventured for some time past to have them bound successively, that I might not be too long detained, purchasing only a few unbound at a time. I am now in the act of packing them. I was obliged also to have a carriage proper for the Hague, and not finding one at secondhand, was forced to take one that was nearly finished.—I still hope however to leave this place the 25th or 26th when I am promised my carriage without fail, and can assure you, you cannot desire me to be arrived at the Hague half as much as I desire to be absent from hence, where all those whom I know exhibit to my mind such scenes of distress on account of the present situation of their country and themselves, that I suffer more  than I can describe to you, and not being able to give any kind of assistance, or relief, I burn to be away and lament most bitterly having remained so long to see such distresses and feel such pains.
          Thus circumstanced you may readily believe that the poignant sensations which I have expressed at being succeded here, do not arise from my being obliged to leave the country. On the contrary the scenes which will pass here for some time to come, must make an indifferent person shudder; they would have been insupportable to me, and if appointed I should have sollicited for a short time at least leave of absence. They arise from various other causes wch. may perhaps, and I don’t doubt do, make a very different impression on your mind, from what they do on mine.—And I declare to you in all the sincerity of my heart that your silence and reserve wch. has appeared a kind of indifference on your part has given me more pain than any thing else, as I value your friendship above any place the government can give, and should suffer more from its diminution than from the loss of any place whatever. I did not expect or desire that it should induce you to push me for an appointment against the President’s own indication, but in my situation I hoped for frequently hearing from you as a relief to an anxious and painful uncertainty. Although you could say nothing with certainty, yet saying something in such cases, proves an interest in the affairs of a friend, which is soothing in itself, and precludes often uneasy sensations in a mind that is sick from uncertainty, and to wch. silence is death.—I speak here only of your reserve in the private capacity of a friend on whom I have been so long accustomed to look as on a father.—But there is another kind of reserve also wch. was highly painful and wch. did not depend on you. It was to see that whilst government said nothing to me of their intentions during two long years (and of wch. I shd. have had less right to complain if it had been common to all) the same reserve was not used with respect to my successor, for although he now says he did not know he was to be proposed, yet previously to its being known there were circumstances which indicate the contrary. And what is more than meer circumstance he told me before he sat out last for London, he would bet that he should be appointed here, and I for that place.—Had any successor whatever been sent here as soon as you had determined to remain in America, it would have been natural, but after having been kept here so long as it were on trial, and after every body here taking up that opinion and being sure I was to succeed, another being sent gives an unfavorable impression as it convinces them it arises from the experiment not being favorable to me—but particularly so from the light in which they view my successor, for  various reasons which I formerly mentioned, and also because having been here during all that time it seems to them that it would have been more natural to have appointed him then than now unless some unfavorable circumstance had appeared against me, their prejudices not allowing them to see any favorable to him.—I do not attempt to describe the effect it produced here amongst all those who are in favor of the revolution. It was urged by many that it was an intrigue of M. de Montmorin for various reasons there given. Others advanced other absurdities. Those who were best acquainted with America considered it as a calculation of the President on the present revolution, and were alarmed because they considered it as arguing his supposing it would fall through and yield to those to whom Mr. Morris wd. probably be agreeable. Some of these and among them the Marquis la Fayette affirmed it was impossible the President could know on what footing Morris stood here, and particularly how disagreeable he was to all those who were friends to the revolution, from the manner in which he spoke of it and them on all occasions and in all companies. The person abovementioned expressed his surprize and grief that you had not mentioned this as you could not but be persuaded of it from what you had seen here yourself. He seemed particularly hurt as he thought it indicated an opinion that the revolution here was falling through, and as no body respects more your opinion or that of [the] President than he does in such matters, and as nobody is more interested in the success of the revolution than he is, it seemed to make an impression on him which he expressed with much openess, but of which it was evident he concealed a part. He told me he intended writing to [the] President respecting it. Whether he has done it or in what style I cannot say. He said he considered it more to be attributed to you than anybody else, as having been here, and knowing the ground, it would have been easy for you to have prevented it. I told him I apprehended and was persuaded you had made a point of taking no part in the diplomatic appointments—but it wd. be as easy to convey an idea of Color to the blind, as to make a Frenchman concieve that a minister of foreign affairs could be without influence in the nomination of foreign ministers. It now becomes every day more and more probable that a counter revolution will be effected by foreign force, and in that case the person appointed will not be disagreeable to those who govern, and politically may be a fortunate circumstance for the moment. But it has been a triumph already to the aristocrats which has much mortified the friends of the revolution. As Mr. Morris had acquired much celebrity for his opinions his appointment is constantly quoted as a proof that they are the prevailing opinions in America, and of course  that it is idle to think of supporting opinions less aristocratical in such a country as France.—It is possible that ere long the friends of the revolution here may be deprived of the power of even expressing their chagrin at such a triumph.—Were I in America and of course out of the diplomatic career, I should say much on this subject perhaps, and present some circumstances respecting it which time will discover. At present I have nothing to say but in confidence to yourself. So long as I continue in Europe I shall confine myself to perform my own duty with scrupulous exactness and as to what regards others leaving to time to indicate to all what my present situation discovers to me more clearly and more early. I will then recall it to your mind when retired and enjoying with you the sweets of domestic life. We shall then see perhaps how great events sometimes come from small causes—and although they will then be grown out of your or my power, it will be not uninteresting to examine them.—I thank you much for the details in your letter of Jan. 28. I will answer them from the Hague. My mind will then be more at ease and I shall be better able to express my desires. In general however I can say that change of place is far from being agreeable to my disposition. I shall hope if removed it will not be with the same grade, for reasons that I will mention and which concern the public interests.—I am much mortified at my letter of Oct. 6. having miscarried as it inclosed my acct. and it went I think by Mr. Morris’s cook sent from Havre by Mr. Franklin. He carried also others letters of which you acknowlege the rect. I now send you a third copy of that acct. The second was sent soon after my return from Amsterdam in Janry. last. There shall be no delay in future as to my accts. I inclose you a letter from Mde. D’Enville and one from Mde. Bellanger. The former has given me some hint of the contents of her letter. I am sorry on account of the friendly footing on wch. I am in that family, that she shd. say so much, lest it may be supposed I have some influence in it wch. is far from being the case.—Yours most sincerely,
          
            W Short
          
        